


Exhibit 10.22

 

DISTRIBUTION SERVICES AGREEMENT

(3PL Services)

 

This DISTRIBUTION SERVICES AGREEMENT (“Agreement”), dated as of November 19,
2009 (the “Effective Date”), is entered into by and between DYAX CORP., a
Delaware corporation with offices located at 300 Technology Square, Cambridge,
Massachusetts 02139 (“Dyax”), and INTEGRATED COMMERCIALIZATION SOLUTIONS, INC.,
a California corporation with its primary offices located at 3101 Gaylord
Parkway, Frisco, Texas 75034 (“ICS”).

 

WHEREAS, Dyax has developed the Product (as defined below);

 

WHEREAS, in the United States, Dyax intends to secure the regulatory approvals
required in order to promote, market and sell the Product in the United States
as a treatment for patients suffering acute attacks associated with the disease
known as hereditary angioedema (“HAE”);

 

WHEREAS, ICS is in the business of providing commercialization services for
pharmaceutical products; and

 

WHEREAS, Dyax wishes to engage ICS to provide Dyax with certain third-party
logistic services for the Product throughout the United States, and ICS wishes
to accept such engagement, all upon the terms and subject to the conditions set
forth in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Definitions.

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

1.1                                 “3PL Services” shall have the meaning set
forth in Section 3.1.

 

1.2                                 “Affiliate” shall mean any individual,
corporation, partnership, association, or business that directly or indirectly
through intermediaries, controls, is controlled by or is under common control
with, a party. An ownership, voting or similar interest (including any right or
option to obtain such an interest) representing more than 50% of the total
interests then outstanding of the pertinent entity shall constitute “control”
for the purposes of this definition.

 

1.3                                 “Applicable Laws” shall mean all applicable
laws, rules, regulations in the Territory, including guidelines and guidances
promulgated by governmental entities.

 

1.4                                 “FDA” shall mean the United States Food and
Drug Administration or any successor agency thereto.

 

1.5                                 “Field” shall mean all uses in the
therapeutic treatment of HAE.

 

1.6                                 “Product” shall mean Dyax’s proprietary
plasma kallikrein inhibitor, known as internally as DX-88 and generically as
ecallantide, as more formally described on Exhibit A.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

--------------------------------------------------------------------------------


 

1.7                                 “REMS Program” shall mean the Risk
Evaluation and Mitigation Program required to be implemented under Section 505-1
of the Federal Food, Drug and Cosmetic Act in connection with the regulatory
approval of the Product by the FDA.

 

1.8                                 “SOPs” shall have the meaning set forth in
Section 3.2.

 

1.9                                 “Statement of Work” shall have the meaning
set forth in Section 3.1

 

1.10                           “Term” shall have the meaning set forth in
Section 11.1.

 

1.11                           “Territory” shall mean the 50 states of the
United States of America, the District of Columbia and Puerto Rico.

 

2.                                      Engagement of ICS.

 

2.1                                 Engagement.  Upon the terms and conditions
set forth herein, Dyax hereby engages ICS, on an exclusive basis during the Term
(subject to Section 11.4), to provide 3PL Services in connection with the
promotion, offer for sale, sale and distribution of Product in the Field in the
Territory.  ICS hereby accepts such engagement and shall provide the 3PL
Services in a professional and responsible manner and in accordance with the
terms of this Agreement and all Applicable Laws.

 

2.2                                 Authorized Distributor.  In connection with
ICS’s engagement under Section 2.1 above, and solely for the limited purpose of
compliance with the pedigree requirements of the Prescription Drug Marketing Act
and any similar state laws, Dyax hereby designates ICS as an Authorized
Distributor of Record (“ADR”) of the Product during the Term and a third party
logistics provider who does not take title to Product or have general
responsibility to direct the sale or disposition of Product.  The foregoing
shall not be construed in a manner that results in ICS being considered a
distributor or wholesaler for any other purpose or under any Applicable Laws.

 

2.3                                 Exclusivity.  The parties acknowledge and
agree that as a result of the exclusive nature of the ICS engagement, subject to
Section 11.4, during the Term, Dyax shall not engage any party other than ICS or
its Affiliates to serve as Dyax’s third-party logistic service provider for
Product for the Field in the Territory.

 

2.4                                 Reserved Rights. Except as expressly
provided in this Agreement, no right, title or interest in or to Product or any
patent, trade secret, trademark or any other intellectual property right of Dyax
or its Affiliates is granted, whether express or implied, by Dyax to ICS. 
Except as expressly provided in this Agreement, no right, title or interest in
or to any patent, trade secret, trademark or any other intellectual property
right of ICS or its Affiliates is granted, whether express or implied, by ICS to
Dyax.  By way of clarification, all proprietary systems, databases and web-based
applications, and any standard operating procedures, work rules, programming,
software, routines, analytic tools, embedded logic or table structures
associated therewith, that have been developed, maintained, utilized and
improved by ICS (or its Affiliates) in connection with this Agreement or the Hub
Services are and will remain the property of ICS (or its Affiliates).

 

2

--------------------------------------------------------------------------------


 

3.                                      3PL Services and Related ICS
Obligations.

 

3.1                                 3PL Services; Statement of Work.  ICS shall
provide certain third party logistics services with respect to the Product (“3PL
Services”). The specific nature of such 3PL Services, and any additional terms
and conditions applicable to such 3PL Services, shall be set forth in writing
(each such writing a “Statement of Work”).  The initial Statement of Work that
has been agreed upon by the parties is attached hereto as Exhibit B.  Any
changes to the initial Statements of Work or any new Statement of Work must be
in writing and approved by both parties, and thereafter shall be considered an
addendum to this Agreement.  All services performed under any Statement of Work
shall be subject to all the terms and conditions set forth herein.

 

3.2                                 Standard Operating Procedures.  ICS shall
conduct all activities under this Agreement in accordance with all Standard
Operating Procedures (“SOPs”) applicable to such activities, as established and
approved in writing by the parties from time to time.   Any SOPs specific to
Dyax will be discussed and agreed upon by the parties and material changes will
be implemented by ICS only at Dyax’s direction.    Notwithstanding anything to
the contrary contained in this Agreement or elsewhere, during the Term of this
Agreement, Dyax shall be permitted, upon its reasonable request, to review all
such SOPs at the ICS facility.  The SOPs are confidential and proprietary to ICS
and shall not be disclosed by Dyax to any third party without the consent of
ICS.  Upon termination of this Agreement, any SOPs in Dyax’s possession will be
returned to ICS or (at ICS’s election) destroyed by Dyax with certification of
destruction.

 

3.3                                 No Subcontracting or Subdistribution. All
obligations and services to be performed by ICS under this Agreement shall be
solely performed by ICS and ICS shall not outsource or subcontract any of its
obligations hereunder without Dyax’s prior written consent, except to an
Affiliate of ICS.

 

3.4                                 Applicable Laws and Regulations.  ICS shall
conduct all activities under this Agreement in compliance with all Applicable
Laws, including federal and state pharmacy, wholesaler and pedigree laws,
federal and state laws protecting the privacy of patient medical information
(including HIPAA if applicable), laws relating to the disposal of pharmaceutical
products and hazardous wastes, and all applicable professional and industry
standards and good business practices.  If Dyax reasonably determines that ICS
has conducted activities under this Agreement in a manner that could potentially
compromise public health or safety, then Dyax may terminate this Agreement
immediately, and whether or not Dyax terminates this Agreement, may pursue all
other legal remedies available to it.

 

3.5                                 Storage Conditions.  ICS will maintain
Product stored at, and shipped from, its facilities under (i) the Product
storage, shipment and handling requirements set forth in the Statement of Work
included in Exhibit B, (ii) any applicable SOPs and (iii) any other conditions
required by the FDA approved labeling.  ICS shall notify Dyax within one (1)
business day of any known deviation from such requirements so that Dyax can
determine whether any further action must be taken with respect to such Product.
 Failure of ICS to notify Dyax promptly of such known deviation shall constitute
a breach of this Agreement by ICS.

 

3

--------------------------------------------------------------------------------


 

3.6                                 Title to Product.  All right, title and
interest in and to all Product at ICS’s facility or otherwise in the possession
of ICS shall at all times remain the sole property of Dyax.  At no time and
under no circumstance shall ICS have title to, or any right or interest in or
to, any Product at ICS’s facility or otherwise in ICS’s possession or control. 
ICS hereby expressly waives and releases any and all liens and claims it may
have in respect of any Product arising under any statute, common law or
otherwise.  ICS from time to time during the Term shall execute such forms,
documents and instruments evidencing Dyax’s ownership of Product as Dyax
reasonably shall request.  ICS shall take no action that is inconsistent with
the right, title and interest of Dyax in and to the Product and any attempt by
ICS to sell, or to grant or create a lien on or security interest in, any
Product shall be void ab initio.  ICS shall have no authority to store any
Product with any other warehouseman or in any place other than ICS’s facility. 
At any time during the Term and for any reason, Dyax may take all or any portion
of any Product into its possession by giving ICS notice of such intent, and upon
the giving of such notice ICS shall deliver such Product to Dyax in accordance
with instructions provided by Dyax, subject to Dyax promptly reimbursing ICS’s
reasonable actual costs of return and removal.

 

3.7                                 Risk of Loss.  ICS shall have no risk of
loss for all Product at ICS’s facility or otherwise in the possession of ICS,
except to the extent that ICS’s gross negligence or willful misconduct caused
such loss.    In such case, any loss due to damage or loss of products will be
based upon Dyax’s cost of manufacturing or acquiring products, not it’s selling
cost.

 

3.8                                 Diversion.  ICS shall notify Dyax in writing
within one (1) business day of learning of information to suggest that any
person or entity is diverting or attempting to divert Product.  For the purposes
of this Section 3.8, “diverting” means the unauthorized sale, distribution,
purchase, receipt, or handling of Product.

 

3.9                                 Product Promotion.  ICS shall not provide
any information regarding the safety, effectiveness, or use of Product to any
persons or entities except as approved in advance in writing by Dyax.

 

4.                                      Compensation for 3PL Services.

 

Dyax will compensate ICS for the 3PL Services in accordance with the fee
schedule attached as Exhibit C.  For clarity, the fees on Exhibit C shall be and
remain in effect for the duration of the Term, provided that if Dyax terminates
its agreement with either of ICS’s Affiliates, US Bioservices Corporation or ASD
Specialty Healthcare, Inc., fees may be subject to adjustment.  Within [*****]
following the end of each [*****] during the Term, ICS shall provide a detailed
invoice that specifically identifies the 3PL Services conducted by ICS during
[*****].  Dyax shall notify ICS of any disputed charges in writing within
[*****] following receipt of the invoice covering such charges.  In the absence
of any such notice of dispute, all invoices shall be deemed to be correct and
due in full within [*****] following receipt of the invoice.  On all undisputed
invoice balances exceeding [*****], Dyax shall pay interest equal to the lesser
of (i) [*****] per month and (ii) the maximum allowed by law.

 

4

--------------------------------------------------------------------------------


 

5.                                      Suspension, Recalls and Government
Notices.

 

5.1                                 Suspension.  Upon written notification by
Dyax to suspend distribution of Product, ICS immediately shall suspend its
distribution of Product.

 

5.2                                 Recalls.

 

(a)                                  Recall Procedures.  Dyax shall promptly
notify ICS of any recalls or market withdrawals initiated by Dyax or required by
the FDA or any other governmental agency.  ICS shall notify Dyax immediately of
any event or circumstance that ICS reasonably believes may necessitate a recall
or market withdrawal.  Any recall or market withdrawal initiated by Dyax or
required by the Untied States Food and Drug Administration shall be conducted in
accordance with the Recall Statement of Work, included in the Statements of Work
attached as Exhibit B hereto.  Any changes to the Recall Statement of Work shall
be subject to the terms and conditions set forth in Section 3.1.  Dyax shall be
responsible for the mailing, shipping, and reasonable administrative expenses
incurred by ICS in connection with the recall or market withdrawal, plus a
reasonable service fee as mutually agreed upon in advance by the parties. 
Notwithstanding the foreging, to the extent that such recall or market
withdrawal arises or results from (i) the negligence or intentional misconduct
of ICS or any of its permitted agents or employees or (ii) the breach by ICS of
this Agreement, ICS shall bear and be responsible for such costs as well as the
reasonable, documented, out-of-pocket expenses of Dyax incurred in connection
with such recall or market withdrawal.

 

(b)                                 Investigations; Cooperation.  ICS shall
fully cooperate with Dyax in investigating any Product failure that resulted in
the need for a recall or market withdrawal and any reasonable, documented,
out-of-pocket cost involved with such investigation shall be reimbursed by Dyax,
except to the extent that such recall or market withdrawal arises or results
from (i) the negligence or intentional misconduct of ICS or any of its permitted
agents or employees or (ii) the breach by ICS of this Agreement, in which event
ICS shall bear and be responsible for such costs as well as the reasonable,
documented, out-of-pocket expenses of Dyax incurred in connection with such
investigation.

 

5.3                                 Government Notices.  Each party shall
provide the other with a copy of any correspondence or notices it receives from
the FDA, or other governmental entity specifically relating to the Product or
activities conducted under this Agreement, no later than one (1) business day
following such receipt.    Each party shall also provide the other with
concurrent copies of any responses to any such correspondence or notices (e.g.,
a response to an FDA 483 notice, warning letter, or untitled regulatory letter);
provided that Dyax shall review and approve all such responses by ICS to the
extent related to the Product and to the extent reasonably feasible.  Where
reasonably possible, ICS shall give prior notice to Dyax of any scheduled FDA or
other governmental inspection of ICS’s facilities specifically relating to the
Product, and, if reasonably possible, will afford Dyax the opportunity to be
present at such inspection.

 

5

--------------------------------------------------------------------------------


 

6.                                      Reports and Records.

 

6.1                                 Activity Reports.  In addition to any
specific reports that ICS may be required to deliver to Dyax under this
Agreement or any Statement of Work, ICS shall provide to Dyax all information
and reports related to its activities with respect to the Product that are
reasonably requested by Dyax and can be prepared by ICS without undue burden;
provided that ICS shall be compensated and fully reimbursed by Dyax for any
additional time and expense incurred in connection with the preparation and
delivery of such information and/or reports.

 

6.2                                 Ownership of Data.  Dyax exclusively shall
own all information and data relating to Product, the distribution of Product
and the use of Product obtained, maintained, generated or furnished by ICS in
connection with performing its obligations hereunder and all data and
information contained in the reports delivered pursuant to Section 6.1, except
any data, materials or information not specific to the Product or which relate
to the general processes, services and reports developed by ICS or which
contains ICS’s Confidential Information (the “ICS Information”), and ICS hereby
assigns to Dyax all of its right, title and interest in and to such information
and data (excluding ICS Information) without additional consideration.

 

6.3                                 Records.  ICS shall keep complete and
accurate books and records pertaining to ICS’s activities under this Agreement. 
Such books and records shall be retained for at least [*****] after the
expiration or termination of this Agreement or for such longer period as may be
required by Applicable Law.

 

6.4                                 Audits.  Dyax, at its expense, from time to
time may perform, or have an independent third party auditor (subject to
execution of a mutually agreeable nondisclosure agreement) perform, audits of
the records maintained pursuant to Section 6.3 and may observe, or have an
independent third party auditor observe, the performance by ICS of its
activities hereunder to verify the status of Product and ensure compliance with
the terms of this Agreement.  Dyax shall provide ICS with at least ten (10)
business days advance notice of such audits or observations, and shall conduct
any audit or observation during normal business hours in a manner that does not
interfere with ICS’s normal business operations.  ICS shall make available
relevant records that do not contain information pertaining to ICS’s other
clients or products and permit such observations.  Dyax and ICS shall discuss
the results of any such audits or observations and ICS shall implement all
corrective measures reasonably requested by Dyax.  All audits shall be
reasonable in time and scope.

 

7.                                      Confidentiality.

 

7.1                                 Confidential Information.  All confidential,
non-public documents and other information disclosed to a party by or on behalf
of the other party pursuant to this Agreement which includes but is not limited
to information concerns prices and quantities purchased by any customer, Product
information, operating and sales data, information about systems, strategic
plans, business plans, financial information, processes (including SOPs),
customer information, information concerning patients or physicians, methods,
databases, technology (including software and all source code) and any other
information or material prepared or derived from such information (collectively,
“Confidential Information”), shall, subject to Sections 7.2 and 7.3, be held by
the receiving party in

 

6

--------------------------------------------------------------------------------


 

strict confidence and not disclosed either directly or indirectly to any third
party (other than Affiliates, advisors and consultants who have a need to know
such information and who are subject to obligations of confidentiality at least
as onerous as those set forth herein) and shall only be used for purposes of
fulfilling the receiving party’s obligations, or exercising its rights, under
this Agreement.   Notwithstanding the foregoing, all data and information owned
by Dyax pursuant to Section 6.2 shall be the Confidential Information of Dyax
and not ICS, and regardless of the party that discloses such Confidential
Information hereunder, Dyax shall be deemed the disclosing party, and ICS shall
be deemed the receiving party, with respect to such Confidential Information. 
The terms and conditions of this Agreement and any amendments or addenda thereto
shall be deemed the Confidential Information of each party.

 

7.2                                 Exclusions from Confidentiality. 
Notwithstanding anything to the contrary in this Agreement, the receiving party
shall have no liability to the disclosing party for the use or disclosure of any
Confidential Information that the receiving party can establish by written
documentation to:

 

(a)                                  have been publicly known prior to
disclosure by the disclosing party of such information to the receiving party;

 

(b)                                 have become publicly known without fault on
the part of the receiving party, subsequent to disclosure to the receiving
party;

 

(c)                                  have been received by the receiving party
at any time from a source, other than the disclosing party, lawfully having
possession of and the right to disclose such information;

 

(d)                                 have been otherwise known by the receiving
party prior to disclosure by the disclosing party to the receiving party of such
information; or

 

(e)                                  have been independently developed by the
receiving party without use of information disclosed by the disclosing party.

 

7.3                                 Required Disclosure.  A party receiving
Confidential Information may disclose such Confidential Information if required
to do so by a court (or other governmental agency or stock exchange of competent
jurisdiction), any governmental body or as required under any Applicable Laws;
provided that (i) the party required to disclose such Confidential Information
provides prompt notice of such pending disclosure to the disclosing party so
that the disclosing party can seek a protective order or to prevent such
disclosure, and (ii) the party required to disclose such Confidential
Information shall exercise reasonable efforts to ensure that the information is
accorded confidential treatment by the court or other governmental agency or
stock exchange.

 

7.4                                 Survival of Confidentiality Obligations. 
The provisions of this Article 7 shall survive for a period of seven (7) years
following the expiration or termination of this Agreement.

 

7.5                                 Injunctive Relief.  Each party acknowledges
that the failure by the Receiving Party to comply with any of the provisions of
this Article 7 will result in irreparable injury and continuing damage to the
disclosing party for which there will be no adequate remedy at law and that, in
the event of a failure of the receiving party so to comply, the disclosing party
shall be entitled to such preliminary

 

7

--------------------------------------------------------------------------------


 

and permanent injunctive relief as may be necessary to ensure compliance with
all the provisions of this Article 7 without having to prove actual damages or
to post a bond.

 

7.6                                 HIPAA Compliance.  Notwithstanding anything
to the contrary herein (including the Exhibits hereto), ICS shall only provide
information to Dyax under this Agreement in a manner consistent with HIPAA, to
the extent applicable.  Accordingly, the parties agree that ICS shall only
provide Dyax information that is de-identified in accordance with HIPAA’s
de-identification provision, 45 C.F.R. § 164.514(b)(2), unless Dyax: (i) has on
file a valid, HIPAA-compliant authorization for each patient whose protected
health information (“PHI”) is sought to be disclosed; or (ii) authorization is
not required under Applicable Laws in order to disclose the information sought.

 

8.                                      Use of Marks.

 

For the purposes of this Agreement, Dyax hereby grants to ICS a non-exclusive,
non-transferable, revocable license to use Dyax’s trademarks, trade names and
service marks used and/or owned by Dyax with respect to the Product
(collectively, the “Marks”).  The Marks shall be used by ICS solely in
connection with its distribution and/or delivery of Product, and other
activities conducted under this Agreement, in each case solely in accordance
with the terms hereof.  The ownership of and goodwill in all Marks shall remain
the sole and exclusive property of Dyax and inure exclusively to Dyax’s sole
benefit, both during the Term and thereafter.  ICS agrees that nothing in this
Agreement shall give ICS any right, title or interest in or to the Marks other
than the right to use the same in the manner contemplated by this Agreement and
only for so long as this Agreement is in force.

 

9.                                      Additional Representations, Warranties
and Covenants.

 

9.1                                 Authorization.  Each party represents and
warrants to the other party that it has the legal right and power to enter into
this Agreement, to extend the rights and licenses granted to the other in this
Agreement, and to fully perform its obligations hereunder, and that the
performance of such obligations will not conflict with its charter documents or
any agreements, contracts, or other arrangements to which it is a party.
Furthermore, no approvals, consents, orders or authorizations of or designation,
registration, declaration or filing with any governmental authority (within the
Field in the Territory) is required for either party’s performance of its
obligations under this Agreement, other than any approvals that have been
obtained already or will be obtained in the ordinary course of the performance
of such obligations.

 

9.2                                 Federal Programs.  ICS represents, warrants
and covenants to Dyax that (a) neither ICS nor any of its Affiliates that
perform activities under this Agreement has been debarred or is subject to
debarment pursuant to Section 306 of the Act or listed on either Excluded List
(as defined herein), and (b) neither ICS nor any of its Affiliates that perform
activities under this Agreement will knowingly (after reasonable investigation)
use in any capacity, in connection with the services to be performed under this
Agreement, any person who has been debarred pursuant to Section 306 of the Act,
or who is the subject of a conviction described in such section, or listed on
either Excluded List.  ICS shall inform Dyax in writing immediately if it or any
person who is performing services hereunder is debarred or is the subject of a
conviction described in Section 306 of the Act or listed on either Excluded
List, or if any action, suit, claim, investigation or legal or administrative
proceeding is pending or, to the best of ICS’s knowledge, is threatened,
relating to the debarment

 

8

--------------------------------------------------------------------------------


 

or conviction Section 306 of the Act, or listing on either Excluded List, of ICS
or any person performing services hereunder.  “Excluded Lists” means the
Department of Health and Human Service’s List of Excluded Individuals/Entities
and the General Services Administration’s Lists of Parties Excluded from Federal
Procurement and Non-Procurement Programs.

 

9.3                                 ICS/Licensure.  ICS represents and warrants
that it now has and shall maintain in full force during the Term all applicable
federal and state wholesaler and other licenses or approvals required under
Applicable Laws and regulations to fulfill its obligations under this Agreement
in each state in the Territory, the District of Columbia and Puerto Rico.  ICS
promptly shall notify Dyax of any denials, revocations or suspension of license
or registrations by any state or federal agency or any other regulatory
authority in the Territory, or any written notice from a governmental body
proposing such a denial, revocation or suspension of a license or registration. 
ICS shall promptly provide Dyax with notice of any material communications with
wholesaler licensing boards which relate to potential problems with facilities,
operations, contractors or procedures used by ICS in distribution of the
Product, including notices of inquiries, investigations or inspections and
resulting findings, except that in no event shall ICS be required to disclose
information concerning its other clients or the products of such clients.

 

9.4                                 Dyax Representations and Warranties.  Dyax
hereby represents and warrants to ICS that, at the time of delivery of Product
by Dyax to ICS hereunder: (a) such Product shall not in any material respect be
adulterated, misbranded or otherwise prohibited within the meaning of the
Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301 et. seq., as amended and
in effect at the time of delivery (the “Act”), or within the meaning of any
applicable state or local law; (b) such Product will be merchandise that may be
introduced and delivered into interstate commerce under the provisions of
Section 301 of the Act or Section 351 of the Public Health Service Act; (c) Dyax
has and will maintain, in full force and effect, all licenses and permits
required under Applicable Laws for Dyax to sell and distribute such Product
under this Agreement; (d) such Product will be the subject of a duly approved
Biologics License Application and may be legally transported or sold under
Applicable Laws; (e) such Product will have been approved by each applicable
governmental authority for commercial sale and shipment of such Product within
the Territory; and (f) Dyax either (i) owns or holds the duly approved Biologics
License Application, as such term is used in the Public Health Service Act,
Title 21, United States Code, as amended for such Product, or (ii) is otherwise
considered the “manufacturer” of such Product within the meaning of any
applicable federal, state or local law relating to pedigrees.

 

9.5                                 No Other Warranties.  Except as expressly
provided herein and in the Continuing Guaranty, neither party hereto makes any
representations or warranties to the other party, express or implied, either in
fact or by operation of law, by statute or otherwise, and each party
specifically disclaims any express or implied representations and warranties of
merchantability or fitness for a particular purpose.

 

9

--------------------------------------------------------------------------------

 

10.                               Liability, Indemnification and Insurance.

 

10.1                           Remedies.

 

(a)                                  Generally.  Rights and remedies under this
Agreement are cumulative and in addition to any other available rights or
remedies under any other agreement, at law or in equity.

 

(b)                                 Equitable Relief.  If either party violates
or threatens to violate any provision of this Agreement, the other party may
suffer irreparable harm and its remedies at law may be inadequate.  Accordingly,
the other party may seek equitable relief.

 

10.2                           Indemnification.

 

(a)                                  Indemnification by ICS.  ICS shall
indemnify, defend, and hold harmless Dyax and its Affiliates and its and their
respective directors, officers, employees, representatives and agents and their
respective successors, heirs and assigns (the “Dyax Indemnitees”) against any
liability, damage, loss, penalty, fine or expense (including reasonable
attorneys fees and expenses of litigation) (collectively, “Losses”) incurred by
or imposed upon Dyax Indemnitees or any of them in connection with any claims,
suits, demands, investigations, enforcement actions, or judgments, in each case
initiated by a third party (including any governmental or regulatory agency)
(collectively, “Third Party Claims”) which arise out of: (a) the gross
negligence or willful misconduct of ICS in connection with this Agreement; or
(b) the breach of this Agreement by ICS, in each case except for those Losses
for which Dyax has an obligation to indemnify ICS pursuant to Section 10.2(b),
as to which Losses each party shall indemnify the other to the extent of its
respective liability for such Losses.

 

(b)                                 Indemnification by Dyax.  Dyax shall
indemnify, defend, and hold harmless ICS and its Affiliates and its and their
respective directors, officers, employees, representatives and agents and their
respective successors, heirs and assigns (the “ICS Indemnitees”) against any
Losses incurred by or imposed upon ICS Indemnitees or any of them in connection
with any Third Party Claims which arise out of: (a) the negligence or willful
misconduct of Dyax in connection with this Agreement; (b) the breach of this
Agreement by Dyax, (c) claims of patent, trademark, copyright or other
infringement related to Products, or (d) storage, handling, use, non-use,
demonstration, consumption, ingestion, digestion, manufacture, production and
assembly of Products and their transportation to ICS (except to the extent that
such activities are actually conducted by ICS), in each case except for those
Losses for which ICS has an obligation to indemnify Dyax pursuant to Section
10.2(a), as to which Losses each party shall indemnify the other to the extent
of its respective liability for such Losses.

 

(c)                                  Indemnification Procedure.  A party that
intends to claim indemnification under this Section 10.2 (the “Indemnitee”)
shall:  (i) promptly notify the indemnifying party (the “Indemnitor”) in writing
of any Third Party Claim in respect of which the Indemnitee or any of its
Affiliates or any of their respective directors, officers, employees,
representatives, agents or their respective successors, heirs or assigns intend
to claim

 

10

--------------------------------------------------------------------------------


 

such indemnification hereunder; (ii) provide the Indemnitor sole control of the
defense and/or settlement thereof with counsel reasonably satisfactory to the
Indemnitee; provided, however, that the Indemnitee reserves the right to retain
its own counsel to defend itself in, but not control the defense of, such suit,
at its own expense, unless (a) the interests of the Indemnitee and the
Indemnitor in the suit conflict in such a manner and to such extent as to
require, consistent with applicable standards of professional responsibility,
the retention of separate counsel for the Indemnitee, in which case, the
Indemnitor shall pay for one separate counsel chosen by the Indemnitee or (b)
the Indemnitor shall not have employed attorneys reasonably satisfactory to the
Indemnitee to defend any action within a reasonable time after notice of
commencement of such action and (iii) provide the Indemnitor, at the
Indemnitor’s request and expense, with reasonable assistance and full
information with respect thereto.  Neither the Indemnitor nor the Indemnitee
shall be responsible to or bound by any settlement made by the other without its
prior written consent, which shall not be unreasonably withheld or delayed. 
Without limiting the foregoing provisions of this Section 10.2(c), the
Indemnitor shall keep the Indemnitee reasonably informed of the progress of any
claim, suit or action under this Section 10.2 and the Indemnitee shall have the
right to participate in any such claim, suit or proceeding with counsel of its
choosing at its own expense, but the Indemnitor shall have the sole right to
control the defense or settlement thereof in accordance with the terms of this
Section 10.2(c).

 

10.3                           Limitation of Liability.

 

(a)                                  Neither party shall be liable to the other
for special, exemplary, consequential, incidental (including lost or anticipated
revenues or profits), indirect or punitive damages arising from the performance
or nonperformance of such party under this Agreement whether such claim is based
on contract, tort (including negligence) or otherwise, even if an authorized
representative of such party is advised of the possibility or likelihood of
same.

 

(b)                                 Notwithstanding the exclusions and
limitations of liability set forth in Section 10.3(a) above, such exclusions and
limitations shall not apply to: (i) either party’s indemnification obligations
pursuant to Section 10.2; or (ii) either party’s breach of the party’s
confidentiality obligations pursuant to Article 7.

 

(c)                                  Any loss due to damage or loss of Products
will be based upon Dyax’s cost of manufacturing or acquiring products, not it’s
selling cost.

 

10.4                           ICS Insurance Obligations.  During the Term, ICS
shall maintain appropriate levels of insurance for the risks assumed under this
Agreement, including the following minimum levels of insurance:

 

(a)                                  Employer’s liability insurance with a limit
of [*****] for bodily injury by accident per person, [*****] for bodily injury
by accident, all persons and [*****] bodily injury by disease policy limit;

 

(b)                                 Commercial general liability insurance,
including personal injury blanket contractual liability and broad form property
damage, with a [*****] combined single limit;

 

11

--------------------------------------------------------------------------------


 

(c)                                  Umbrella liability insurance in the amount
of [*****] per occurrence and aggregate; and

 

ICS will not be obligated to insure Products against loss or damage arising from
the storage of Products at the ICS Facility.  The insurance required by this
Section 10.4 may be made up through a combination of self-insured retention and
traditional insurance.  Throughout the Term, ICS shall (a) provide prompt
written notice to Dyax in the event ICS becomes aware or is notified that the
insurance described in this Section 10.4 will be materially adversely modified
or cancelled in such a manner that ICS is no longer in compliance with the
requirements of Section 10.4 and (b) provide Dyax with proof of such insurance
on or before the date such insurance is renewed for each year.

 

10.5                           Dyax Insurance Obligations.  During the Term,
Dyax will maintain property, products liability and commercial general liability
insurance having a limit of not less than [*****] per occurrence, Combined
Single Limit (Bodily Injury and Property Damage), pursuant to one or more
insurance policies with reputable insurance carriers having a Best’s Rating of A
VII or otherwise as reasonably approved by ICS.  Dyax will designate ICS as an
“additional insured” under such insurance policy and will obtain a broad form
vendor’s endorsement for products liability for ICS.  Within thirty (30) days
after the Effective Date, Dyax will provide to ICS a certificate of insurance
indicating that such obligations have been satisfied.  As a condition precedent
to the effectiveness of this Agreement, Dyax will execute the form of Continuing
Guaranty and Indemnification Agreement (the “Continuing Guaranty”) with
AmerisourceBergen Corporation attached hereto as Exhibit D.

 

11.                               Terms and Termination.

 

11.1                           Term. Unless earlier terminated in accordance
with the terms hereof, the term of this Agreement (the “Term”) shall (i)
commence as of the Effective Date and will continue in effect for an initial
period of t three (3) years (the “Initial Term”), and (ii) automatically renew
for subsequent periods of [*****] (each, a “Renewal Term”), unless either party
provides written notice to the other at least [*****] prior to the end of the
Initial Term or then-current Renewal Term that it does not wish to renew. The
parties will work together in good faith to discuss and agree upon any
appropriate fee adjustments at least [*****] prior to expiration of the Initial
Term.

 

11.2                           Termination.  In addition to any other provision
of this Agreement providing for termination hereof, this Agreement may be
terminated as follows:

 

(a)                                  Termination by Dyax For Convenience.  Dyax
may terminate this Agreement for convenience, without cause, upon [*****] prior
written notice of termination to ICS.

 

(b)                                 Termination For Cause.  This Agreement may
be terminated by either party on written termination notice to the other party
in the event of any material breach of this Agreement by the other party (other
than a breach by ICS of Section 3.2, which is governed by clause (ii) below),
which breach is not cured within [*****] (or [*****] for any breach relating to
payment obligations under this Agreement) after delivery of written notice by
the non-breaching party specifying such breach and requiring cure. 
Notwithstanding the right to cure provided by the foregoing sentence, ICS shall
have the right to cure only two (2) material breaches of any particular
obligation hereunder, and

 

12

--------------------------------------------------------------------------------


 

this Agreement may be terminated by Dyax immediately on written notice to ICS in
the event of any additional material breach of such obligation by ICS.

 

(c)                                  Insolvency.  This Agreement may be
terminated by either party immediately upon written notice to the other party in
the event of any of the following events:

 

(i)                                     the institution by the other party of
insolvency, receivership or bankruptcy proceedings or any other material
proceedings for the settlement of the other party’s debts, or the institution
against the other party of any such proceedings that remain undismissed for
ninety (90) days;

 

(ii)                                  the other party’s making an assignment for
the benefit of its creditors; or

 

(iii)                               the other party’s dissolution.

 

(d)                                 Other Agreements.  In the event that any of
(a) the Distribution Services Agreement of even date herewith between Dyax and
ASD Specialty Healthcare, Inc. or (b) the Distribution Services Agreement of
even date herewith between Dyax and US Bioservices Corporation is terminated for
any reason, then (i) this Agreement may be terminated by Dyax upon [*****]
written notice to ICS; and (ii) if not terminated, ICS will notify Dyax of any
applicable adjustment to Fees based upon such termination.

 

(e)                                  Supervening Illegality.

 

(i)                                     This Agreement shall terminate if both: 
(A) as a result of the enactment of any new applicable federal or state law or
regulation, or any change in any existing applicable federal or state law or
regulation or any new interpretation of any applicable federal or state law or
regulation by any legislative body, court or regulatory agency, the performance
by a party of any material obligation under the Agreement would be rendered
illegal or any material provision of the Agreement would be rendered invalid or
unenforceable, and (B) the parties are unable to negotiate a mutually acceptable
amendment to the Agreement pursuant to Section 11.2(e)(iii) below.  If any
immaterial provision of this Agreement is held to be illegal, invalid or
unenforceable for any reason, the Agreement shall be deemed amended to delete
such provision, such amendment to apply only with respect to the operation of
the Agreement in the particular jurisdiction in which such provision is held to
be illegal, invalid or unenforceable, and the remainder of the Agreement shall
remain in full force and effect and enforceable in accordance with its terms.

 

(ii)                                  The parties agree that the party affected
by the new law or regulation or the change in law or regulation or the
interpretation of a law or regulation shall use reasonable efforts to give the
other party at least [*****] prior written notice of the effective date of such
new law, change, or interpretation.

 

13

--------------------------------------------------------------------------------


 

(iii)                               The parties agree that, notwithstanding the
foregoing provisions of this Section, either party may, within ten (10) business
days of giving or receiving notice of the new law, change or interpretation,
notify the other party of its wish to renegotiate the applicable terms of the
Agreement (“Renegotiation Notice”), in which event the parties shall negotiate
in good faith, for a period of sixty (60) days from delivery of the
Renegotiation Notice, an amendment to the Agreement that addresses the portion
of the Agreement rendered illegal, invalid or unenforceable by the new law,
change or interpretation while preserving to the greatest extent possible the
original intent of the Agreement.  If the parties successfully conclude such
negotiations prior to the effective date of the new law, change or
interpretation, the Agreement shall not terminate and shall be amended to
reflect the negotiated terms.  If the parties are unable to successfully
conclude such negotiations prior to the effective date of the new law, change or
interpretation and such effective date is within the sixty (60) day negotiation
period, the Agreement shall be deemed amended to delete such portion rendered
illegal, invalid, or unenforceable, such amendment to apply only with respect to
the operation of the Agreement in the particular jurisdiction in which such
portion is held to be illegal, invalid or unenforceable, and the remainder shall
remain in full force and effect and enforceable in accordance with its terms. 
In the event the parties are unable to successfully conclude such negotiations
within the sixty (60) day negotiation period, the Agreement shall terminate at
the end of the sixty (60) day negotiation period.

 

11.3                           Effect of Termination.  Upon the expiration or
earlier termination of this Agreement:

 

(a)                                  all Confidential Information received
hereunder shall be returned to the disclosing party, or destroyed, at the
disclosing party’s election (provided that the receiving party may retain one
copy to the extent necessary to comply with any contractual or other legal
obligations applicable thereto);

 

(b)                                 all rights granted to ICS with respect to
the Product shall terminate and ICS shall follow Dyax’s reasonable instructions
to cease in a timely and orderly manner all activities with respect to the
selling and distribution of Product; and

 

(c)                                  unless terminated by ICS pursuant to
Section 11.2 above (Material Breach) for a period of [*****] following such
expiration or early termination, ICS and its Affiliates shall provide
commercially reasonable assistance in connection with Dyax’s transition of
Product distribution and Hub Services to Dyax, its Affiliates or any third party
selected by Dyax.  Dyax shall reimburse ICS for its reasonable, documented
out-of-pocket costs and expenses incurred with in connection with providing such
transition services; provided that, in the event of a termination due to ICS’s
breach, neither the existence of this provision nor the fact of Dyax’s agreement
to pay for such transition services shall in any way effect or limit Dyax’s
rights or remedies with respect to such breach.

 

(d)                                 If Dyax terminates this Agreement pursuant
to Section 11.2(a) or ICS terminates this Agreement pursuant to Section 11.2(b)
prior to the first anniversary of the Effective Date,

 

14

--------------------------------------------------------------------------------


 

Dyax shall pay ICS an early termination fee, with the amount being equal to
$110,000.  The Early Termination Fee is intended to compensate ICS for
development costs related to the Services hereunder and is in addition to, not
in lieu of, any other amounts it is entitled to under this Agreement or at law.

 

Termination of this Agreement shall not relieve either party of obligations
incurred prior to termination.  The provisions of Sections 6.2, 6.3, 6.4, 11.3,
13.10 and 13.11 and Articles 7, 10 and 12, together with and any other
provisions which by their express terms extend beyond the expiration or
termination of this Agreement, shall survive any termination of this Agreement.

 

11.4                           Termination of Exclusivity.  In the event that
Dyax has the right to terminate this Agreement, Dyax, on immediate written
notice to ICS, may terminate Section 2.3, which shall have no further force or
effect from and after the delivery of such notice by Dyax.

 

12.                               Dispute Resolution.

 

12.1                           Resolution by Executives.  Any dispute,
controversy or claim initiated by either party arising out of, or resulting from
the breach or alleged breach by either party of its obligations under this
Agreement (other than bona fide third party actions or proceedings filed or
instituted in an action or proceeding by a third party against a party to this
Agreement), whether before or after termination of this Agreement, shall be in
the first instance referred to the respective chief executive officers of the
parties unless such dispute or claim must be filed to preserve a legal interest
or injunctive relief is required.

 

12.2                           Arbitration.  If chief executive officers (or
their representatives, it being agreed that the chief executive officer of
either party may designate a representative, provided such representative is
empowered with decision making in the dispute)  of the parties fail to resolve
any dispute as provided in Section 12.1 within [*****], then such dispute shall
be finally resolved by binding arbitration as follows:

 


(A)                                  ANY DISPUTE THAT MIGHT ARISE BETWEEN THE
PARTIES RELATING TO OR ARISING FROM THIS ANY DISPUTE THAT MIGHT ARISE BETWEEN
THE PARTIES RELATING TO OR ARISING FROM THIS AGREEMENT SHALL BE SETTLED BY
BINDING ARBITRATION IN ACCORDANCE WITH THE THEN-PREVAILING COMMERCIAL
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA”), EXCEPT WHERE
THOSE RULES CONFLICT WITH THIS PROVISION, IN WHICH CASE THIS PROVISION CONTROLS.
ARBITRATION SHALL BE CONDUCTED BEFORE A SINGLE ARBITRATOR SELECTED FROM THE
AAA’S NATIONAL ROSTER OF ARBITRATORS, EACH OF WHOM SHALL BE A LAWYER WITH AT
LEAST 15 YEARS EXPERIENCE WITH A LAW FIRM OR CORPORATE LAW DEPARTMENT OF OVER 25
LAWYERS OR WHO WAS A JUDGE OF A COURT OF GENERAL JURISDICTION.  EACH PARTY SHALL
HAVE THE RIGHT TO MEET AND INTERVIEW THE POTENTIAL ARBITRATOR FOR NO MORE THAN
ONE HOUR EACH PRIOR TO THE SELECTION OF AN ARBITRATOR.  THE ARBITRATION SHALL BE
HELD, AND DYAX AND ICS IRREVOCABLY CONSENT TO ARBITRATE, IN NEW YORK, NY, UNLESS
THEY MUTUALLY AGREE UPON AN ALTERNATIVE LOCATION. THE ARBITRATION SHALL BE
CONDUCTED IN ENGLISH. IN RENDERING THE AWARD THE ARBITRATOR MUST APPLY THE
SUBSTANTIVE LAW OF THE STATE OF DELAWARE (EXCEPT WHERE THAT LAW CONFLICTS WITH
THIS CLAUSE); HOWEVER, THE INTERPRETATION AND ENFORCEMENT OF THIS ARBITRATION
PROVISION SHALL BE GOVERNED BY THE FEDERAL ARBITRATION ACT.  THE ARBITRATOR
SHALL RENDER A WRITTEN OPINION SETTING FORTH FINDINGS

 

15

--------------------------------------------------------------------------------



 


OF FACT AND CONCLUSIONS OF LAW WITH THE REASONS THEREFOR STATED.  UNDER NO
CIRCUMSTANCES SHALL THE ARBITRATOR AWARD DAMAGES IN EXCESS OF OR INCONSISTENT
WITH ANY LIMITATIONS OF LIABILITY CONTAINED IN THIS AGREEMENT.  ANY COURT WITH
JURISDICTION SHALL ENFORCE THIS CLAUSE AND ENTER JUDGMENT ON ANY AWARD.  ICS AND
DYAX WILL AGREE UPON, WITHIN [*****] DAYS AFTER THE ARBITRATOR IS SELECTED OR,
IF THEY FAIL TO AGREE, THE AAA WILL DESIGN, PROCEDURES THAT THEY WILL FOLLOW TO
ASSURE THAT THE ARBITRATION WILL BE CONCLUDED AND THE AWARD RENDERED WITHIN NO
MORE THAN EIGHT MONTHS FROM SELECTION OF THE ARBITRATOR.


 


(B)                                 THE ARBITRATION PROCEEDINGS SHALL BE
CONFIDENTIAL, AND NEITHER PARTY SHALL PUBLICIZE THE NATURE OF ANY DISPUTE OR THE
OUTCOME OF ANY MEDIATION OR ARBITRATION PROCEEDINGS EXCEPT TO THE EXTENT
REQUIRED BY LAW, PROVIDED IN SUCH CASE THE PARTY REQUIRED TO MAKE ANY DISCLOSURE
INFORMS THE OTHER PARTY OF SUCH REQUIREMENT TO ALLOW THE OTHER PARTY TO SEEK A
PROTECTIVE ORDER.  THE MEDIATOR OR ARBITRATOR, AS THE CASE MAY BE, SHALL ISSUE
APPROPRIATE PROTECTIVE ORDERS TO SAFEGUARD EACH PARTY’S CONFIDENTIAL
INFORMATION.


 


(C)                                  EACH PARTY HAS THE RIGHT BEFORE OR DURING
THE MEDIATION OR ARBITRATION TO SEEK AND OBTAIN FROM THE APPROPRIATE COURT
PROVISIONAL REMEDIES SUCH AS ATTACHMENT, AN INJUNCTION, REPLEVIN, ETC., TO AVOID
IRREPARABLE HARM, MAINTAIN THE STATUS QUO OR PRESERVE THE SUBJECT MATTER OF THE
ARBITRATION.


 

13.                               Miscellaneous.

 

13.1                           Relationship of Parties.  ICS’s relationship with
Dyax hereunder shall be that of independent contractor, and neither party shall
be considered the agent of, partner of, employee or other member of the
workforce of, or participant in a joint venture with, the other party.  Neither
party shall have authority to bind the other party unless otherwise agreed to in
writing by such parties.

 

13.2                           Notices.  All notices, requests, demands and
other communications required or permitted to be given pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given upon
the date of receipt if delivered by hand, recognized international overnight
courier, confirmed facsimile transmission, or registered or certified mail,
return receipt requested, postage prepaid to the following addresses or
facsimile numbers:

 

If to Dyax:

Dyax Corp.

 

300 Technology Square

 

Cambridge, MA 02139

 

[*****]

 

 

If to ICS:

AmerisourceBergen Specialty Group

 

3101 Gaylord Parkway

 

Frisco, TX 75034

 

[*****]

 

Either party may change its designated address, contact person and facsimile
number by notice to the other party in the manner provided in this Section.

 

16

--------------------------------------------------------------------------------


 

13.3                           Assignment.  Neither party may assign its rights
or delegate its obligations under this Agreement without the prior written
consent of the other party, except that either party may assign this Agreement
to any of its Affiliates or to a successor in connection with the merger,
consolidation, or sale of all or substantially all of its assets or that portion
of its business pertaining to the subject matter of this Agreement, with prompt
written notice to the other party of any such assignment; provided that: (i) if
such assignee is an Affiliate, the assignor shall be responsible for and liable
with respect to all assigned obligations and (ii) if such assignee is not an
Affiliate, (A) the assignee assumes the assignor’s obligations under the
Continuing Guaranty and Indemnification Agreement, and (B) the assignee has net
assets as of the end of its most recently completed fiscal year equal to or in
excess of the net assets of the assignor as of the end of its most recently
completed fiscal year, in each case as set forth in the audited balance sheet of
the assignor and assignee, and (iii) in the case of an assignment by Dyax, the
assignee is not a Competitor to ICS.  For the purposes of this Section 13.3, a
“Competitor” means any organization, entity or person that competes with ICS
including but not limited to the following companies and their affiliated
entities: [*****].

 

13.4                           Force Majeure. Each party’s obligation under this
Agreement will be excused to the extent any delay or nonperformance is caused by
strikes or other labor disturbance, acts of God, war, or other conditions beyond
the reasonable control of that party, but only during the duration of such
condition.

 

13.5                           Amendment and Waiver.  This Agreement may be
amended, supplemented, or otherwise modified only by means of a written
instrument signed by both parties.  Any waiver of any rights or failure to act
in a specific instance shall relate only to such instance and shall not be
construed as an agreement to waive any rights or fail to act in any other
instance, whether or not similar.  To be valid, any waiver must be in writing.

 

13.6                           Severability.  In the event any provision of this
Agreement should be held invalid, illegal or unenforceable, the remaining
provisions shall not be affected or impaired and the parties shall use all
reasonable efforts to replace the applicable provision with a valid, legal and
enforceable provision which insofar as practical implements the original intent
of such invalid, illegal or unenforceable provision, provided, however, that if
the parties fail to reach such agreement within sixty (60) days, a party whose
rights or obligations are materially adversely affected as a result of a
provision being held invalid, illegal or unenforceable may terminate this
Agreement.

 

13.7                           Headings.  All headings used in this Agreement
are inserted for convenience only and are not intended to affect the meaning or
interpretation of this Agreement or any Article or Section hereof.

 

13.8                           Successors and Assigns.  This Agreement shall be
binding on and shall benefit any and all successors, trustees, permitted assigns
and other successors in interest of the parties.

 

13.9                           Applicable Law; Disclaimer of Puerto Rico Law 75.

 

(a)                                  This Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware (excluding the
choice of law provisions thereof).

 

17

--------------------------------------------------------------------------------


 

(b)                                 The parties expressly disclaim, to the
fullest extent allowed by Applicable Law, any application of the Puerto Rico
Dealers Act, Law No. 75 of June 1964 (the “Dealers Act”) as amended, and the
parties acknowledge that the Dealers Act shall not apply in the interpretation
or enforcement of any of the rights and obligations of the parties hereto.

 

13.10                     Contract Interpretation.  The parties have jointly
negotiated this Agreement and, thus, neither this Agreement nor any provision
will be interpreted for or against any party on the basis that it or its
attorney drafted the Agreement or the provision at issue.   When this Agreement
requires approval of one or more parties, such approval may not be unreasonably
withheld or delayed.  Words, regardless of the number and gender specifically
used, will be construed to include any other number, singular or plural, and any
gender, masculine, feminine, or neuter, as the context requires.  “And” includes
“or.”  “Or” is disjunctive but not necessarily exclusive.  “Including” means
“including but not limited to.” Unless other specifically stated, the term
“days” means calendar days.

 

13.11                     Entire Agreement; No Reliance.  Each of the parties
agrees and acknowledges that this Agreement, including the Continuing Guaranty
and attachments referred to herein, (i) constitutes the entire agreement and
supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, between the parties with
respect to the subject matter of this Agreement, and (ii) is not intended to
confer any rights or remedies, or impose any obligations, on any person other
than the parties hereto.  Each of the parties expressly agrees and acknowledges
that, other than those statements expressly set forth in this Agreement, it is
not relying on any statement, whether oral or written, of any person or entity
with respect to its entry into this Agreement or to the consummation of the
transactions contemplated by this Agreement.

 

13.12                     Counterparts.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  Facsimile
execution and delivery of this Agreement are legal, valid and binding execution
and delivery for all purposes.

 

[signature page to follow]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the Effective Date.

 

 

Integrated Commercialization Solutions, Inc.

 

Dyax Corp.

 

 

 

 

 

 

 

By:

/s/ Douglas Cook

 

By:

/s/ Ivana Magovcevic-Liebisch

 

 

 

 

 

Name:

Douglas Cook

 

Name:

Ivana Magovcevic-Liebisch

 

 

 

 

 

Title:

VP, Distribution Services

 

Title:

Executive Vice President Corporate
Development and General Counsel

 

 

AmerisourceBergen Specialty Group, Inc., a Delaware corporation, agrees that is
shall be financially responsible for any unsatisfied liabilities of Integrated
Commercialization Solutions, Inc.  under this Agreement, provided that any
defense or privilege that may be asserted by Integrated Commercialization
Solutions, Inc. may also be asserted by AmerisourceBergen Specialty Group, Inc.

 

 

AmerisourceBergen Specialty Group, Inc.

 

 

 

 

 

By:

/s/ Mike Mullen

 

 

 

 

Name:

Mike Mullen

 

 

 

 

Title:

President

 

19

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

EXHIBIT A — Product Description

EXHIBIT B — Initial Statement of Work

EXHIBIT C — Fee Schedule

EXHIBIT D — Continuing Guaranty

 

20

--------------------------------------------------------------------------------

 

EXHIBIT A

Product Description

 

Product Trade Name:

Kalbitor®

Generic Name:

ecallantide

NDC Number:

47783-101-01

 

Kalbitor is a recombinant protein with high affinity and high specificity for
human plasma kallikrein and is used in the treatment of Hereditary Angioedema
(HAE).

 

Kalbitor is temperature sensitive and must be stored and shipped at 2-8°C
(36-42°F).

 

Kalbitor is packaged in a single carton containing three 1 mL vials and is
administered through three subcutaneous injections.

 

21

--------------------------------------------------------------------------------


 

EXHIBIT B

Initial Statement of Work

 

[*****]

 

22

--------------------------------------------------------------------------------


 

EXHIBIT C

Fee Schedule

 

[*****]

 

23

--------------------------------------------------------------------------------


 

EXHIBIT D

Continuing Guaranty

 

[attached hereto]

 

24

--------------------------------------------------------------------------------

 
